
	
		III
		111th CONGRESS
		1st Session
		S. RES. 260
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2009
			Ms. Snowe (for herself,
			 Mrs. Lincoln, Ms. Collins, and Mr.
			 Chambliss) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating September 16, 2009, as
		  The American Legion Day.
	
	
		Whereas, on September 16, 1919, Congress issued to the
			 American Legion a Federal charter as a wartime veterans service
			 organization;
		Whereas the American Legion remains active in communities
			 at the national, State, and local levels;
		Whereas members of the American Legion (commonly referred
			 to as Legionnaires) provide millions of hours of volunteer
			 service to medical facilities of the Department of Veterans Affairs and State
			 homes for veterans throughout the United States;
		Whereas the American Legion continues to sponsor
			 activities for children and youth, including the National Oratorical Contest,
			 Boy Scouts, American Legion Baseball, Boys State, and Boys Nation;
		Whereas the American Legion awards millions of dollars in
			 college scholarships to young men and women;
		Whereas the American Legion National Emergency Fund
			 provides financial assistance to Legionnaires displaced by natural
			 disasters;
		Whereas the American Legion Family Support Network
			 provides assistance to members of the Armed Forces of the United States and
			 their families;
		Whereas the American Legion Child Welfare Foundation has
			 provided millions of dollars to programs focused on youth in the United States,
			 including the Special Olympics and the Children’s Miracle Network;
		Whereas the American Legion Temporary Financial Assistance
			 provides grants to veterans with children experiencing financial
			 hardships;
		Whereas the American Legion remains second to none in
			 steadfast support of strong national defense;
		Whereas the American Legion supports maintaining a viable
			 and principled foreign relations agenda;
		Whereas the American Legion is a staunch advocate for the
			 principal missions of the Department of Veterans Affairs;
		Whereas the American Legion wrote the original draft of
			 the Servicemen’s Readjustment Act of 1944 (58 Stat. 284, chapter 268), commonly
			 referred to as the G. I. Bill of Rights;
		Whereas the American Legion continues to support
			 employment programs and opportunities for veterans; and
		Whereas Legionnaires believe that a veteran's service to
			 the United States continues long after the veteran is honorably discharged from
			 the Armed Forces of the United States: Now, therefore, be it
		
	
		That the Senate designates September
			 16, 2009, as The American Legion Day.
		
